—'Judgment of the Supreme Court, Orange County, entered June 25, 1965, reversed, on the law and the facts, new trial and severance granted as to plaintiff Dorothy Onley’s cause of action for personal injuries and plaintiff Harry Onley’s cause of action for loss of services, etc., with costs to abide the event as to those two causes, and action as to plaintiff Harry Onley’s causes for personal and property injuries remitted to the court below, without costs, for entry of judgment in his favor upon the jury verdict as to those two causes of action, unless plaintiffs serve and file a written stipulation, within 30 days after entry of the order hereon, consenting to reduce the amount of the verdict for plaintiff Dorothy Onley on her personal injury cause from $25,000 to $15,000 and the amount of the verdict for plaintiff Harry Onley on his cause for loss of services, etc., from $5,000 to $3,500 and to the entry of an amended *852judgment accordingly, in which event, judgment, as so reduced and amended, affirmed, without costs. Appeal by defendants Malek and Majka from resettled order of said court, dated January 5, 1967, dismissed, without costs, as academic. In our opinion, the jury’s awards against appellants on the causes for plaintiff Dorothy Onley’s personal injuries and for plaintiff Harry Onley’s loss of services, etc., were excessive to the extent indicated. Beldock, P'. J., Ughetta, Rabin, Benjamin and Munder, JJ., concur.